Citation Nr: 0006011	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-29 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1944 to 
April 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Muskogee Regional 
Office (RO) September 1996 rating decision which increased 
the evaluation for the veteran's service-connected PTSD from 
30 to 50 percent disabling.

In his September 1997 substantive appeal, the veteran 
notified the RO that he wished to appear personally at a 
hearing at the RO before a traveling Member of the Board.  
However, by VA Form 21-4138 received in November 1997, he 
indicated that no longer wished to be scheduled for such a 
hearing.  The Board will proceed below in accordance with the 
veteran's specified wishes.  38 C.F.R. § 20.704(e) (1999).

This issue was previously before the Board in March 1999, at 
which time it was remanded for further development of the 
evidence.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is shown to be 
productive of a severe impairment of social and industrial 
adaptability.

2.  His PTSD is not shown to be productive of an adversely 
affected attitude which results in virtual isolation in the 
community and totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, rendering him demonstrably unable to 
obtain or retain employment.

3.  His service-connected PTSD is not shown to be productive 
of a total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
4.130 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptoms associated with his 
PTSD are more disabling than reflected by the currently 
assigned 50 percent disability evaluation.  Thus, he 
maintains that an increased evaluation is warranted for his 
PTSD.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is well grounded under 
38 U.S.C.A. § 5107(a), as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his PTSD (within the competence of a lay party to 
report) is sufficient to well ground his claim.  Thus, the 
Board finds that the facts relevant to the issue on appeal 
have been properly developed and that the VA duty to assist 
the veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  The 
veteran's service-connected PTSD is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999) (previously 
codified at 38 C.F.R. § 4.132, Code 9411 (1996)).  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the Board will evaluate the veteran's PTSD under both the old 
and new rating criteria to determine which version is the 
most favorable to the veteran.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the old regulations in rendering 
the September 1996 rating decision and in assigning the 50 
percent rating for his service-connected PTSD.  However, the 
Board notes that the RO notified the veteran of the amended 
regulations in statement of the case issued in September 1997 
as well in as the supplemental statement of the case dated in 
September 1999.  Accordingly, there is no prejudice to the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the former criteria set forth under Diagnostic Code 
9411, a 50 percent evaluation was assigned upon a showing of 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and when there was totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132 (1996).

Under the revised criteria of Diagnostic Code 9411, a 50 
percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 (1999).

Private medical records, dated from July 1989 to February 
1997, from Mental Health Services of Southern Oklahoma, show 
that the veteran was most recently afforded a psychiatric 
examination there in April 1996.  At that time, his PTSD was 
productive of arousal, nervousness, emotional numbness, 
intimacy problems with his family, explosive outbursts and 
fits of rage.  On mental status examination, the veteran was 
neat and clean in appearance.  He was well oriented and able 
to think abstractly.  There were no indications of delusions, 
hallucinations, ideas of reference or suicidal ideation.  The 
diagnostic impression was chronic PTSD.  A Global Assessment 
of Functioning (GAF) score of 40 was assigned.

On VA psychiatric examination in August 1996, the veteran 
reported that he was angry at the government.  He also 
reported that he was not suicidal.  On mental status 
examination, the veteran was neatly dressed and well 
oriented.  He was able to organize his thoughts and express 
himself.  His speech was normal and his affect was moderate.  
He was mildly depressed and his memory and judgment were 
fair.  There were no indications of psychosis, delusions or 
hallucinations. The impression was chronic moderate PTSD.

In an unsigned letter dated in February 1997, the veteran's 
wife reported that the veteran isolated himself and did not 
care about his appearance.  She also reported that his memory 
was poor and that he was always threatening to kill someone.

On VA psychiatric examination in July 1997, the veteran 
reported that he was retired and that he spent most of his 
time watching television.  He also reported that his PTSD was 
productive of fits of rage.  On mental status examination, 
the veteran was cleanly dressed.  He was well oriented and 
his memory was good.  The diagnostic impression was 
moderately severe PTSD.  It was noted that the veteran was 
competent.

On VA psychiatric examination in June 1999, the veteran 
reported that fishing was his only significant activity.  He 
also reported that he was not suicidal.  On mental status 
examination, the veteran was neatly dressed and well 
oriented.  He was able to organize his thoughts and he 
express himself.  His speech was normal and his affect was 
somewhat blunted.  His mood was mildly down.  There were no 
indications of psychosis, delusions or hallucinations.  His 
memory and judgment were fairly good.  The impression was 
chronic PTSD.  A GAF score of 50 was assigned.

In reviewing the recent medical evidence of record, the Board 
is of the opinion that the symptoms of the veteran's PTSD 
more nearly approximate a 70 percent rating under the old 
schedular criteria.  The recent evidence shows that his PTSD 
is productive of a severe impairment of social and industrial 
adaptability.  In particular, while the most recent VA 
psychiatric examination report shows that he is well oriented 
and that his thought processes and memory are normal, it also 
shows that he has been assigned a GAF score of 50.  The Board 
notes that a GAF of 50 is defined as a disability productive 
of serious symptoms or any serious impairment in social, 
occupational, or school functioning.  (See Quick Reference to 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(DSM-IV) at 47.)  The Board is aware that this GAF score may, 
in part, have been based on the veteran's own account of his 
symptoms.  However, the Board emphasizes that, absent 
evidence to the contrary, the Board is in no position to 
question this GAF score.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Thus, the veteran's PTSD symptoms are serious 
and most nearly commensurate with a 70 percent evaluation 
under the old schedular criteria.

Board also concludes that the veteran's overall PTSD symptoms 
do not warrant an evaluation in excess of 70 percent under 
either the old or revised schedular criteria.

Regarding the criteria for a 100 percent evaluation under old 
criteria, the Board is aware that the most recent VA 
psychiatric examination report shows that the veteran is a 
loner who has been assigned a GAF score which is indicative 
of a serious impairment.  However, this report is devoid of 
any report or clinical finding that his PTSD is productive of 
an adversely affected attitude which results in virtual 
isolation in the community and totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, rendering 
him demonstrably unable to obtain or retain employment.  
Rather, it shows that he is negative for psychosis, delusions 
or hallucinations.  Therefore, an evaluation in excess of 70 
percent is not warranted for his service-connected PTSD under 
the old criteria.

An evaluation in excess of 70 percent is also unwarranted for 
the veteran's PTSD under the revised schedular criteria.  The 
Board is cognizant that the most recent VA psychiatric 
examination report shows that the veteran has a serious 
occupational and social impairment.  However, this report 
does not include any report or clinical finding that his PTSD 
is productive of a total occupational and social impairment.  
Moreover, it is negative for any findings that his PTSD is 
productive of a gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Instead, this report shows that he maintains his personal 
hygiene and that his thought processes, speech, hygiene, 
orientation and memory are all normal.  Moreover, as reported 
earlier, it shows that he does not experience any delusions 
or hallucinations.  Consequently, an evaluation in excess of 
70 percent is not warranted for his service-connected PTSD 
under the revised criteria.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but no 
section provides a basis on which to assign higher disability 
evaluation than the one set forth above.  The evidence is not 
so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. § 5107.


ORDER

An increased rating for PTSD is granted to 70 percent, 
subject to the law and regulations governing the payment of 
monetary awards.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

